Exhibit 10.3 GUARANTY FEE AGREEMENT This Guaranty Fee Agreement (this “ Agreement ”) sets forth the terms of a guaranty fee arrangement entered into and made effective as of February 3, 2016 (“the Effective Date ”) by and between the Guarantor, as defined below, and Determine, Inc., a Delaware corporation formerly known as Selectica, Inc. (the “ Company ” and, collectively with the Guarantor, the “ Parties ” and each a “ Party ”). RECITALS WHEREAS, pursuant to the Limited Guaranty, dated of even date herewith (the “ Guaranty ”), entered into by Alliance Semiconductor Corporation (the “ Guarantor ”), the Company and Western Alliance Bank, as successor in interest to Bridge Bank, National Association (“ Lender ”), the Guarantor agreed to serve as a limited guarantor of $3 million of the Company’s loan from Lender made pursuant to the Amended and Restated Business Financing Agreement, dated as of July 25, 2014, as amended (the “ Credit Agreement ”), between the Company and Lender, as such guaranteed amount may be reduced in accordance with the terms of the Guaranty (such guaranteed amount as is in effect on any specific date during the term of this Agreement, the “ Guaranteed Amount ”); WHEREAS, the Guaranty was entered into to satisfy certain conditions for Lender to lend additional funds to the Company under the Credit Agreement; and WHEREAS, the Guarantor has agreed to guarantee the payment obligations of the Company with respect to the Guaranteed Amount under the Credit Agreement, and in consideration thereof, the Company has agreed to pay the Guarantor an arm’s length guaranty fee, as described herein. AGREEMENT NOW, THEREFORE, in consideration of the premises and the mutual promises hereinafter set forth, the Parties hereto agree as follows: 1.
